     Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

LELAND KIM McCUBBIN, JR. and
DANIEL JOSEPH LUCERO,                                MEMORANDUM DECISION AND
                                                     ORDER DENYING DEFENDANTS’
                      Plaintiffs,                    MOTION TO DISQUALIFY JUDGE
v.

WEBER COUNTY, OGDEN CITY, and
CHRISTOPHER ALLRED, in his official                  Case No. 1:15-CV-132 CW-CMR
capacity,
                                                     District Judge Ted Stewart
                      Defendants.


       This matter is before the Court on a Motion to Disqualify Judge filed by Defendants

Weber County and Christopher Allred (collectively, “Defendants”). This Motion has been

referred to the undersigned by Chief Judge Robert J. Shelby. For the reasons discussed below,

the Court will deny Defendants’ Motion.

                                       I. BACKGROUND

       Plaintiffs brought this civil rights suit after having been subjected to a gang injunction.

Among other things, Plaintiff requested declaratory judgment that any attempt to serve them with

an identical injunction would violate their civil rights. Plaintiffs also requested removal from the

gang database allegedly maintained by Weber County and Ogden City.

       In response, Defendants moved for summary judgment. Relevant here, Defendants

argued that Plaintiffs’ claims for prospective relief were moot because: (1) Weber County does

not possess a gang database; and (2) Weber County would not seek an identical injunction.




                                                 1
     Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 2 of 12




       Support for these arguments came from the Declarations of current Weber County

Attorney Christopher Allred and former Weber County Attorney Dee Smith. Both Mr. Allred

and Mr. Smith stated: “Weber County has never kept a database or any sort of list of Ogden

Trece gang members nor has Weber County ever had the ability to put a person on the Ogden

Trece Database or remove a person from the list.” 1 In his Second Declaration, Mr. Allred stated

that Weber County would not seek a gang injunction order that is exactly like the previous

injunction. 2 While Weber County continued to contemplate a potential future injunction, “no

definite plans, actions, or steps have been taken toward actually filing and obtaining an

injunctive order of any kind against any gang.” 3 Finally, in his Third Declaration, Mr. Allred

stated that, to his knowledge, there was not an “official or unofficial list, database, or

handwritten notes related to gang membership that Weber County owns, possesses, or controls.” 4

Additionally, Mr. Allred stated that “[n]obody at the Weber County Attorney’s Office ever used

any gang information, from a database or otherwise, that was owned or controlled by Weber

County, for any purpose, including in deciding who to serve with the Injunction.” 5

       In a Memorandum Decision and Order dated September 27, 2019 (“Memorandum

Decision and Order”), Judge Waddoups rejected Defendants’ mootness arguments. With respect

to the existence of a gang database, Judge Waddoups found, based on the testimony of a Weber




       1
           Docket No. 115 ¶ 10; Docket No. 116 ¶ 7.
       2
           Docket No. 157 ¶ 27.
       3
           Id. ¶ 29.
       4
           Docket No. 178 ¶ 40.
       5
           Id. ¶ 41 (emphasis added).


                                                  2
     Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 3 of 12




county jail investigator who testified that he started gang files, that there was a dispute of fact as

to whether Weber County possesses files regarding gang membership. 6

       Judge Waddoups then went further, stating that there were additional reasons to deny

Defendants’ motion on this issue. Specifically, Judge Waddoups stated that he had “reason to

question Mr. Allred’s representations” concerning the existence of a gang database. 7 These

questions arose from two sources. The first was an evidentiary hearing Judge Waddoups

conducted in an unrelated criminal case. There, a Weber County corrections officer testified that

he “worked on establishing the gang unit inside of the jail where we would document all of the

gang members inside the jail and create a -- basically a hierarchy of the different gangs.” 8

       After hearing this testimony, Judge Waddoups “performed a search on Google, using the

search term ‘weber county jail gang unit.’ The first result from that search yielded a webpage

maintained by Weber County Sheriff’s Office titled ‘Jail investigations.’” 9 That webpage stated,

in pertinent part, that jail investigators “use jail intelligence information to document inmates as

gang members.” 10 That information is then provided to various state and federal agencies,

including the Weber County Attorney’s Office, and has been useful to agencies investigating and

prosecuting criminal activity committed by gang members. 11

       This information made it hard for Judge Waddoups “to understand how Mr. Allred could

have submitted a declaration in 2018, under penalty of perjury, representing to this court that

       6
           Docket No. 199, at 18–19.
       7
           Id. at 20.
       8
           Docket No. 208 Ex. 3, at 12.
       9
           Docket No. 199, at 22.
       10
            Id.; see also Docket No. 208 Ex. 4.
       11
            Docket No. 199, at 22; see also Docket No. 208 Ex. 4.


                                                   3
     Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 4 of 12




‘there is not any official or unofficial list, database, or handwritten notes related to gang

membership that Weber County owns, possesses, or controls.’” 12 Judge Waddoups also stated

that this evidence “appears to contradict Chris Allred’s representation that ‘[n]obody at the

Weber County Attorney’s Office ever used any gang information from a database or otherwise,

that was owned or controlled by Weber County, for any purpose . . . .’” 13

       Judge Waddoups pointed to the same evidence in rejecting Defendants’ arguments

related to voluntary cessation. In doing so, Judge Waddoups sought to distinguish this case from

Brown v. Buhman. 14 In Brown, the Tenth Circuit found that an action was moot where a county

prosecutor declared under penalty of perjury that the plaintiffs would not be prosecuted for

bigamy. 15 With no credible threat of prosecution, the plaintiffs’ claims were moot. The court

stated that it had “no basis to question [the prosecutor’s] bona fides” and, in order to find that the

voluntary cessation was a sham, “we would have to conclude the highest-ranking law

enforcement official in Utah County had engaged in deliberate misrepresentation to the court.” 16

The court stated there “was no basis for this conclusion. Close scrutiny of the relevant facts does

not suggest [the prosecutor] is attempting to deceive the court.” 17

       In contrast, Judge Waddoups stated:

       But unlike the County Attorney in Brown, this court has a reason to question
       Chris Allred’s bona fides. As discussed at length above, Chris Allred submitted
       multiple declarations under penalty of perjury representing that Weber County

       12
            Id. at 23 (quoting Docket No. 178 ¶ 40).
       13
            Id. (quoting Docket No. 178 ¶ 41).
       14
            822 F.3d 1151 (10th Cir. 2016).
       15
            Id. at 1170.
       16
            Id. at 1170, 1171.
       17
            Id. at 1170.


                                                  4
     Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 5 of 12




       never possessed any gang database/list. And, as discussed at length above, the
       court has serious reason to question that representation. “Close scrutiny of the
       relevant facts” may suggest that Chris Allred “is attempting to deceive the court.”
       At this time, the court has reason to question Chris Allred’s credibility. The court
       cannot, at this time, take Mr. Allred at his word that he will not seek a
       substantially similar injunction. Nor can the court, at this time, accept Mr.
       Allred’s representation that he would not serve the plaintiffs in this case with a
       future injunction. At this time, the court cannot conclude that Weber County has
       met its heavy burden of persuading the court that the challenged conduct cannot
       reasonably be expected to recur. 18

       Judge Waddoups went on to provide Defendants an opportunity to respond to his

concerns and offered to hold an evidentiary hearing on the issue of mootness. At that hearing,

Mr. Allred would be provided an opportunity to “explain the apparent contradiction between his

sworn representations” and the evidence discussed above. 19

       Defendants filed the instant Motion on October 23, 2019. Defendants complaints can be

summarized as follows:

       In this case, the Judge heard a witness testify on some background facts that gave
       the appearance that the Judge became prejudiced or biased against Defendant
       Weber County Attorney Chris Allred and former Weber County Attorney Dee
       Smith. He then took that information to perform his own “Google” research,
       undirected by the parties. The parties never had an opportunity to refute or
       respond to the information gained by the Judge. The Judge then concluded that it
       appeared that Chris Allred and Dee Smith submitted false declarations and denied
       two or more claims on summary judgment because Chris Allred’s “bona fides”
       are now questioned by the court. However, the only reason his “bona fides” were
       question was because of the testimony of just one witness at a criminal motion to
       suppress hearing. A reasonable person could assume that Judge Waddoups has a
       biased view of whether Defendants will submit false testimony. 20




       18
            Docket No. 199, at 29 (quoting Brown, 822 F.3d at 1170).
       19
            Id.
       20
            Docket No. 203, at 8.


                                                5
     Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 6 of 12




                                         II. DISCUSSION

       Defendants argue that Judge Waddoups should be disqualified because of the appearance

of prejudice or bias against Defendants. Defendants bring their Motion pursuant to 28 U.S.C. §

144 and 28 U.S.C. § 455(a).

       Section 144 provides:

                Whenever a party to any proceeding in a district court makes and files a
       timely and sufficient affidavit that the judge before whom the matter is pending
       has a personal bias or prejudice either against him or in favor of any adverse
       party, such judge shall proceed no further therein, but another judge shall be
       assigned to hear such proceeding.
                The affidavit shall state the facts and the reasons for the belief that bias or
       prejudice exists, and shall be filed not less than ten days before the beginning of
       the term at which the proceeding is to be heard, or good cause shall be shown for
       failure to file it within such time. A party may file only one such affidavit in any
       case. It shall be accompanied by a certificate of counsel of record stating that it is
       made in good faith

       Under 28 U.S.C. § 144, an affidavit of bias and prejudice must be timely, sufficient,

made by a party, and accompanied by a certificate of good faith of counsel. 21 Because of the

possibility of abuse, strict compliance with the procedural requirements is required. 22

       Defendants have failed to strictly comply with the requirements of § 144. Specifically,

Defendants’ Motion and affidavits were not accompanied by a certificate of counsel. Defendants

argue that the Court should construe the “Introduction” section to its Motion as a certificate of

counsel. However, strict compliance with the procedural requirements of the statute is required.

The Introduction to the Motion is not sufficient to be considered a certificate of counsel.



       21
            Hinman v. Rogers, 831 F.2d 937, 938 (10th Cir. 1987).
       22
         Glass v. Pfeffer, 849 F.2d 1261, 1267 (10th Cir. 1988); United States v. Sykes, 7 F.3d
1331, 1339 (7th Cir. 1993).


                                                  6
     Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 7 of 12




       Defendants also argue that the Declaration of Christopher Allred satisfies the

requirements of the statute. Defendants point out that Mr. Allred is an attorney and his

Declaration states that the Motion is brought in good faith. However, Mr. Allred is not “counsel

of record,” as required by the statute. Therefore, his Declaration does not satisfy the

requirements of the statute.

       Defendants further argue that any failure was subsequently cured when counsel filed a

Certificate of Counsel on November 6, 2019. 23 However, this was done only after Plaintiffs

pointed out that Defendants had failed to comply with the requirements of § 144. Moreover, the

statute requires the affidavit be accompanied by the certificate of counsel. Defendants’ late

filing did not accompany the affidavit and the timing of it makes the Motion untimely under §

144. These procedural defects defeat Defendants’ Motion under this provision. Therefore, the

Court will limit its discussion to § 455(a).

       Section 455(a) states that “[a]ny justice, judge, or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” “A judge has a continuing duty to recuse under § 455(a) if sufficient factual

grounds exist to cause a reasonable, objective person, knowing all the relevant facts, to question

the judge’s impartiality.” 24 However, “[t]here is as much obligation for a judge not to recuse

when there is no occasion for him to do so as there is for him to do so when there is.” 25




       23
            Docket No. 209.
       24
            United States v. Pearson, 203 F.3d 1243, 1277 (10th Cir. 2000).
       25
            Hinman, 831 F.2d at 939.


                                                 7
     Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 8 of 12




        Plaintiffs argue that Defendants’ Motion is untimely. “A motion to recuse under section

455(a) must be timely filed.” 26 While there is no precise moment when a motion must be filed,

Tenth Circuit precedent “requires a party to act promptly once it knows of the facts on which it

relies in its motion.” 27 “A promptly filed motion conserves judicial resources and alleviates the

concern that it is motivated by adverse rulings or an attempt to manipulate the judicial

process.” 28

        The Court need not decide whether Defendants’ Motion is timely under § 455 because it

fails on the merits. Defendants’ Motion is largely based on conclusions reached by Judge

Waddoups’ in his Memorandum Decision and Order. The Supreme Court has held that “judicial

rulings alone almost never constitute a valid basis for a bias or partiality motion.” 29

“Unfavorable judicial rulings do not in themselves call into question the impartiality of a

judge.” 30 Such rulings can “only in the rarest circumstances evidence the degree of favoritism or

antagonism required.” 31

        Judge Waddoups’ rulings do not evidence the degree of favoritism or antagonism

required for recusal. Instead, Defendants largely take issue with the correctness of these rulings,

including whether Judge Waddoups should have taken judicial notice of the evidence that




        26
             Wilmer v. Univ. of Kan., 848 F.2d 1023, 1028 (10th Cir. 1988).
        27
             Pearson, 203 F.3d at 1276.
        28
             Id.
        29
             Liteky v. United States, 510 U.S. 540, 555 (1994).
        30
             United States v. Mendoza, 468 F.3d 1256, 1262 (10th Cir. 2006).
        31
             Liteky, 510 U.S. at 555.


                                                   8
      Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 9 of 12




provided the basis for his conclusions. However, the proper vehicle to address erroneous rulings

is appeal, not recusal. 32

        Defendants also argue that Judge Waddoups’ statements demonstrate that he has formed

an opinion that Mr. Allred and Mr. Smith have been untruthful.

        [O]pinions formed by the judge on the basis of facts introduced or events
        occurring in the course of the current proceedings, or of prior proceedings, do not
        constitute a basis for a bias or partiality motion unless they display a deep-seated
        favoritism or antagonism that would make fair judgment impossible. Thus,
        judicial remarks during the course of a trial that are critical or disapproving of, or
        even hostile to, counsel, the parties, or their cases, ordinarily do not support a bias
        or partiality challenge. They may do so if they reveal an opinion that derives
        from an extrajudicial source; and they will do so if they reveal such a high degree
        of favoritism or antagonism as to make fair judgment impossible. 33

        “[E]xpressions of impatience, dissatisfaction, annoyance, and even anger, that are within

the bounds of what imperfect men and women . . . sometimes display” are insufficient. 34 “A

judge’s ordinary efforts at courtroom administration—even a stern and short-tempered judge’s

ordinary efforts at courtroom administration—remain immune.” 35

        Having carefully reviewed the Memorandum Decision and Order, the Court cannot

conclude that Judge Waddoups’ comments “display a deep-seated antagonism that would make

fair judgment impossible.” 36 The context in which these statements were made is important.

Judge Waddoups was ruling on a motion for summary judgment filed by Defendants. In doing

so, he was required to construe all facts and reasonable inferences in the light most favorable to


        32
             Id.
        33
             Id.
        34
             Id. at 555–56.
        35
             Id. at 556.
        36
             Pearson, 203 F.3d at 1277.


                                                  9
    Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 10 of 12




Plaintiffs as the nonmoving party. 37 In reaching the conclusions he did, Judge Waddoups was

doing what judges do every day. Moreover, many of the alleged offending statements were

made in an effort to distinguish the facts of this case from those in Brown.

       Defendants also overstate their case. They argue that Judge Waddoups: “assumed that

the current and former Weber County Attorneys were lying under oath and adopted that belief in

his memorandum decision,” 38 “is seemingly trying to embarrass or defame these County

Attorneys,” 39 “assumes in his decision that they have submitted false affidavits and that their

word cannot be trusted,” 40 is “convinced that Allred and Smith have lied in their declarations,” 41

and “has established that he believes he cannot trust the word of two material witnesses in

Defendants’ case.” 42

       Defendants hyperbolic statements are not a fair or accurate reflection of Judge

Waddoups’ decision. Judge Waddoups made no finding that Mr. Allred or Mr. Smith lied or that

they cannot be trusted. Instead, he pointed out evidence that he believed contradicted statements

they had made, thereby creating a dispute of fact precluding summary judgment. This is

unremarkable. Judge Waddoups then provided Defendants the opportunity to respond to his

concerns by holding an evidentiary hearing on mootness. Had Judge Waddoups truly determined




       37
          See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);
Wright v. Sw. Bell Tel. Co., 925 F.2d 1288, 1292 (10th Cir. 1991).
       38
            Docket No. 203, at 2.
       39
            Id. at 4.
       40
            Id.
       41
            Id. at 5.
       42
            Id.


                                                 10
    Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 11 of 12




that Mr. Allred and Mr. Smith could not be trusted, it seems unlikely that he would provide them

this opportunity.

       To be sure, the accusation that anyone may have submitted false testimony to the Court is

a serious one. However, Defendants have failed to demonstrate that a reasonable person,

knowing all the relevant facts, would harbor doubts about Judge Waddoups’ impartiality.

Rather, Judge Waddoups’ actions reflect a desire to maintain the integrity of this proceeding. To

the extent Defendants believe that Judge Waddoups’ decision was incorrect, there are other

avenues available to them.

       Defendants make two other arguments, neither of which justifies disqualification.

Defendants point out that Plaintiffs’ counsel was once a law clerk for Judge Waddoups.

However, they do not suggest that this prior relationship has in any way affected these

proceedings. Next, Defendants make the spurious accusation that “there is a reasonable

likelihood that it could be perceived that the Judge was trying to defame the elected Weber

County Attorney, knowing that his words would be published in the media.” 43 Defendants offer

nothing to support this claim. “A judge should not recuse himself on unsupported, irrational, or

highly tenuous speculation.” 44

                                       III. CONCLUSION

       It is therefore

       ORDERED that Defendants’ Motion to Disqualify Judge (Docket No. 203) is DENIED.




       43
            Docket No. 203, at 6.
       44
            Hinman, 831 F.2d at 939.


                                               11
Case 1:15-cv-00132-CW-CMR Document 214 Filed 01/07/20 Page 12 of 12




  DATED this 7th day of January, 2020.

                                    BY THE COURT:



                                    Ted Stewart
                                    United States District Judge




                                         12
